ofinternal revenue service washington d c tax_exempt_and_government_entities_division date eer fre a0 - sd oo-00 contact person identification_number telephone number legend dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c bis exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 c is in the process of preparing a form_1023 application to be filed with the service seeking recognition of exempt status under sec_501 of the code and classification as a private_foundation under sec_509 b is managed and controlled by five trustees with the passage of time two of the trustees have developed charitable interests and management philosophies that differ from the philosophies of the other three and have established c b believes that its charitable objectives can now be best served by the transfer of percent of its liquid_assets to c the distribution of assets to c will allow the trustees to pursue their respective independent charitable interests and objectives b represents that it will exercise the expenditure_responsibility required by sec_4945 of the code with respect to the transfer of assets to c b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has stated that it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter o22d sec_507 of the code states in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-3 of the income_tax regulations provides that if a private_foundation incurs liability under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets under sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as having received the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of all or part of its assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 of the code sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferor organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer transfer fair_market_value is determined at the time of sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 sec_1_507-3 of the regulations provides that unless a private_foundation gives notice under sec_507 of the code a transfer of assets described in sec_507 of the code will not constitute a termination of the transferor’s private_foundation_status sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code unless the provisions of a become applicable sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation's qualifying distributions out of corpus must be expended before the close of the grantee's first tax_year after its tax_year in which it received the grant 3g of sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_4946 of the code defines the term disqualified_person as a person who is a substantial_contributor to a private_foundation a foundation_manager an owner of more than of a corporation or partnership which is a substantial_contributor to the private_foundation a family_member of persons described above or a corporation partnership trust or estate of which persons described above own more than of the combined voting power sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 other than an organization described in sec_509 or treated as so described under sec_4947 sec_53_4946-1 of the regulations provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 other than an organization described in sec_509 based on the above facts following the transfer from b to c b and c will both conduct their charitable activities under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as newly created organization thus the transfer by b to c will constitute in the aggregate an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c will not be treated as a transfer to a newly created organization because a transfer of assets as described in sec_507 will not cause a termination of an organization's private_foundation_status the transfer of b’s assets to c will not terminate b's status as a private_foundation b will not terminate its status as a result of this transaction therefore the transfer of b’s assets to c will not result in the imposition of tax under sec_507 of the code under sec_4940 of the code capital_gains_and_losses are defined as gains and losses from the sale_or_other_disposition of certain property because the asset transfer from b to c will lack consideration no sale_or_other_disposition will have occurred thus there will be no gain and the asset transfer will not give rise to tax under sec_4940 of the code because b as an organization described in sec_501 of the code is not a disqualified_person with respect to c the transfer of assets to c will not constitute an act of self- dealing within the meaning of sec_4941 of the code under sec_1_507-3 of the regulations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation assuming that b meets its distribution_requirements under sec_4942 of the code for the year in which the transfer is made the transfer of assets will not give rise to tax under sec_4942 of the code because the proposed transfer of assets to c will be made to accomplish the exempt purposes of b the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b to c because c will not be controlled by b b will be required to exercise expenditure_responsibility in accordance with sec_4945 of the code with respect to the transferred ay assets thus assuming b exercises expenditure_responsibility with respect to the transferred assets the transfer of assets will not constitute a taxable_expenditure under sec_4945 of code provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53_4945-6 of the regulations such expenses will not constitute taxable_expenditures under sec_4945 of the code and will be considered qualifying distributions under sec_4942 accordingly based on the information furnished we rule as follows the proposed transfer of forty percent of b’s assets to c will qualify as a transfer of assets described in sec_507 of the code and will neither result in the termination of b’s private_foundation_status under sec_507 nor subject b to the tax imposed by sec_507 the proposed transfer of b’s assets will not constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code c will not be treated as a newly created organization and as a transferee organization under sec_507 of the code will be treated as possessing the attributes and characteristics of b the proposed transfer of a portion of b’s assets will not constitute a taxable_expenditure by b under sec_4945 of the code because b will exercise expenditure_responsibility under sec_4945 and sec_4945 of the code the proposed transfer of assets will not constitute a taxable_expenditure by b under sec_4945 of the code b and its disqualified persons will not be deemed to have engaged in an act or acts of self-dealing under sec_4941 of the code or be subject_to any_tax under sec_4941 as a result of the formation of c or the transfer of assets to c the proposed transfer of assets to c may be counted toward satisfaction of b’s minimum distribution_requirements under sec_4942 of the code for the tax_year of the transfer to the extent that the transfer meets the requirements of sec_4942 of the code any reasonable legal accounting and other expenses_incurred by b and c in connection with this ruling_request and in effectuating the proposed reorganization and transfer of assets will not constitute taxable_expenditures pursuant to sec_4945 of the code and will be considered qualifying distributions under sec_4942 we are not ruling on the question of whether any particular expense is reasonable in nature az the proposed reorganization and transfer of b’s assets will not result in the imposition of tax under sec_4940 of the code the net_investment_income received by b prior to the transfer of liquid_assets from b to c may be apportioned between b and c and includable in the computation of the net_investment_income of b and c in the taxable_year of the transfer in proportion to the amount of assets transferred pursuant to the reorganization the proposed reorganization and transfer of b’s assets to c will not affect the tax exempt status of b or c under sec_501 of the code these rulings are issued on the assumption that c will be recognized as exempt under sec_501 of the code we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
